Holmes, J.,
dissenting. I must dissent in that I disagree with the position of the Board of Tax Appeals, and the majority herein, that the period of time within which to apply for a refund pursuant to R.C. 5733.12 begins to run from the time of each illegal or erroneous payment upon the total tax which is assessed and redetermined by the Tax Commissioner.
It is my view that the three-year period within which an application for a refund of the tax may be filed begins to run from the date of the last payment upon the full tax which is finally determined by the Tax Commissioner for any given tax year.
Although R.C. 5733.12 does not specifically speak in terms of the last payment upon the total tax which is finally determined as triggering the running of the time, the words “payment of the tax” in that section reasonably mean the payment of the total tax as calculated by the Tax Commissioner.
A final determination by the Tax Commissioner constitutes the liability of the taxpayer for any given year, and the initial determination of the tax due, the assessment, any redetermination, the final determination of the tax due, and the payments thereon, should be treated as a single transaction for that particular tax year for the purpose of obtaining any refund or overpayment.
The law as pronounced in Pelton v. Bemis (1886), 44 Ohio St. 51, relied upon by the commissioner, and by the majority herein, is valid law, but is not applicable to the instant cause. The tax in Pelton was a special assessment upon real estate, such assessment to be collected in yearly installments. I would agree that the running of the statute of limitations for the purpose of bringing an action for refund under such circumstances would be from the time of the collection of each year’s installment, the amount of which has been previously calculated for each of the assessment years to accomplish the total amount of the special assessment.
Here we are not dealing with a tax separated into portions of a whole, as would be installment payments upon a real estate assessment, but are dealing with a tax in which the assessment, initial payment, and final determination of the tax due are a unified transaction for any given tax year. *273Any amount of unlawful or erroneous overpayment may not reasonably be known until the final determination of such tax is rendered by the Tax Commissioner.
I would reverse the order of the Board of Tax Appeals.